Citation Nr: 0114193	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim of entitlement to service 
connection for cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
December 1954.  The appellant is the veteran's widow.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Board additionally notes that the 
appellant has raised the issue of clear and unmistakable 
error (CUE) in a February 1958 rating decision denying 
service connection for the cause of the veteran's death on 
the basis that the disabilities resulting in his death were 
due to willful misconduct.  The RO has not adjudicated this 
CUE claim.  Therefore, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2. In an unappealed decision of December 1994, the RO denied 
reopening of the appellant's claim for service connection 
for the cause of the veteran's death. 

3. The evidence introduced into the record since the December 
1994 decision is duplicative of evidence previously 
considered or is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  





CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the appellant's claim of entitlement to service connection 
for cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the issue on appeal, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing law is applicable to the appellant's claim to 
reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The record reflects that the appellant has been informed of 
the requirements for reopening her claim.  The appellant has 
not identified and the Board is not aware of any outstanding 
evidence which could be obtained to support reopening of the 
claim.  In fact, it appears that the appellant's primary 
argument relates to the existence of clear and unmistakable 
error in the original decision denying her claim for service 
connection for the cause of the veteran's death, an issue not 
currently on appeal.  With respect to the issue on appeal, 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider the issue in light of the VCAA. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred or aggravated in the line of duty during active duty 
either caused or contributed substantially or materially to 
the cause of death. 38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.312 (2000).  

The record reflects that the veteran died in October 1957 due 
to the effects of quadriplegia which resulted from an injury 
sustained in a motor vehicle accident in service in September 
1954.  The appellant's claim for service connection for the 
cause of the veteran's death was denied in an unappealed 
rating decision dated in February 1958 on the basis that the 
injuries sustained by the veteran in the September 1954 motor 
vehicle accident were the result of willful misconduct and 
therefore were not incurred in the line of duty.  The 
appellant's application to reopen this claim was denied in an 
unappealed rating decision of December 1994 on the basis that 
new and material evidence had not been received since the 
February 1958 decision.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 
Vet.App. 273, at 284 (1996).  

The evidence added to the record since the December 1994 
decision includes copies of the report of the proceedings of 
a physical evaluation board, a February 1955 statement of the 
veteran and a portion of the accident report prepared in 
connection with the September 1954 accident, all of which 
were of record at the time of the December 1994 decision.  
Therefore, these records are not new.  

The other evidence added to the record is limited to the 
appellant's own statements. She does not purport to have any 
personal knowledge of the circumstances of the motor vehicle 
accident but rather presents argument concerning how the 
evidence previously of record should have been viewed.  Her 
statements primarily relate to the CUE issue which the Board 
has referred to the RO.  Since her statements do not provide 
any additional information concerning the circumstances of 
the September 1954 accident, they are not so significant by 
themselves or in the context of the evidence previously of 
record that they must be considered to fairly decide the 
merits of the claim.  Therefore, they are not material.  





ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the appellant's claim 
for service connection for cause of the veteran's death is 
denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

